Citation Nr: 1410951	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  13-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for diverticulitis secondary to service-connected low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel 






INTRODUCTION

The Veteran had active duty service from January 1986 to January 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  


FINDING OF FACT

The Veteran's diverticulitis has not been caused or made worse by his service-connected low back disability, including his use of medications to treat the back disability.


CONCLUSION OF LAW

The Veteran does not have diverticulitis that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.309, 3.310(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of an award of compensation. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2012 pre-adjudication letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining evidence and information.  Additionally, the May 2012 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination in July 2012.  The Board finds that the VA examination with opinion is adequate to decide the issue as the examination was predicated on an interview with the Veteran and a review of the record.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided an explanation, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the Veteran's claim for service connection for diverticulitis claimed as secondary to medications prescribed for his service-connected low back disability has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  Under the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  

Analysis

Generally, in order to establish service connection, three elements must be established.  There must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the in-service disease or injury and current disability.  See 38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Veteran is service connected for a low back strain (currently rated 20 percent disabling).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has not contended that his diverticulitis began during service, but rather that his diverticulitis is a result of medications prescribed for his service-connected low back disability.  Thus, in June 2012, VA requested that the Veteran's claims file be referred to a VA medical expert for review, after which the expert was to provide a definitive medical opinion, supported by discussion and rationale, addressing the likelihood that the Veteran's diverticulitis disability was related to prescribed medication used to treat his service-connected low back disability.  

In July 2012 the requested medical opinion was provided.  The opinion was predicated on a review of the Veteran's claims file as well as supporting medical evidence.  The examiner opined that the Veteran's diverticulitis was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner reasoned that "while it is possible that the medications that the Veteran takes to treat his service-connected low back condition may result in symptoms that are also seen in diverticulitis disease, there is absolutely no conclusive evidence linking these medications with diverticular disease because many people who take these medications do not develop diverticular disease."   

The examiner considered an April 2012 treatment record detailing the Veteran's visit with a gastroenterologist who opined that the Veteran "is a 47 year old man with medical history pertinent for chronic low back pain [seen] for symptoms of chronic abdominal pain with alternating constipation and diarrhea with onset after surgical resection for diverticulitis with anastomosis."  The gastroenterologist discussed with the Veteran that "his symptoms with an otherwise unrevealing evaluation prior to VA transfer sound very consistent with functional bowel disorder, possibly related to his prior intra-abdominal infection and subsequent surgeries."  The Veteran was counseled by the gastroenterologist about concerns related to concomitant narcotics and "benzos."  The examiner noted that the Veteran had previously been counseled that chronic narcotics contribute to altered bowel function and worsening irritable bowel syndrome (IBS) symptoms but that the Veteran is hesitant to discontinue use due to chronic low back pain.

Considering the gastroenterologist's opinion above, the VA reviewer found that while it was likely that narcotics interfere with the optimal treatment of functional IBS, the Veteran's IBS resulted in the development of diverticulitis and the need for surgery.  The examiner opined that these events would more likely than not have occurred as a result of the natural progression of this disease even if the Veteran had not taken non-steroidal anti-inflammatory drugs (NSAIDs) or narcotics.  The examiner also opined that diverticular disease or specifically diverticulitis was not caused by or a result of the administration of NSAIDs or narcotics, thus concluding that the increased manifestations of the diverticular disease were not proximately due to the medications taken to treat the Veteran's service-connected low back disability.

The reviewer additionally found that the current severity of the Veteran's diverticulitis was not greater than his baseline level of severity.  The reviewer therefore opined that it was less likely as not that the Veteran's current diverticulitis was aggravated by medications taken to treat his low back disability.  In short, the opinion was based on findings that the cause of diverticulitis was not known, and that while symptoms caused by medicine such as taken by the Veteran are the same as seen in diverticulitis, there had been no link shown between the medication and the cause of diverticulitis.  Additionally, the reviewer specifically noted that although optimal treatment for irritable bowel syndrome would be compromised by use of narcotics, in this Veteran's case it was more likely that diverticulitis would have resulted even if the narcotics had not been taken and, with regard to the question of aggravation, it was concluded that the disease manifestations were not increased by use of medication to treat the back.  In other words, there was no worsening due to medication beyond the baseline manifestations of the disease.

As the July 2012 VA reviewer based his opinion on a review of the claims file, the Veteran's subjective history, and offered a rationale for his conclusions, the Board gives significant weight to such opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Significantly, the reviewer provided explanation for why no aggravation was shown despite the gastroenterologist's indication that narcotics would contribute to worsening bowel symptoms.  

The Board notes that the Veteran has contended on his own behalf that his current diverticulitis is related to medications taken to treat his service-connected low back disability.  Lay witnesses are competent to provide testimony or statements relating to symptoms or events that the lay witness observed and is within the realm of his personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may under certain circumstances be competent to establish medical etiology or nexus, but only when the ability to draw such conclusions are within the competence of a lay person.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).)

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current diverticulitis and medications taken to treat his service-connected low back disability to be beyond the competence of a lay observer.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Veteran is competent to describe his current symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  However, the Board accords his statements regarding the etiology of his current diverticulitis no probative value as he is not competent to opine on such complex questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his current disability and the medications used to treat his service-connected low back disability.  In contrast, the VA reviewer, in July 2012, took into consideration all the relevant facts in providing his opinion, specifically to include the Veteran's April 2012 examination with a gastroenterologist.  Therefore, in view of the persuasive medical opinion evidence, the Board finds that the preponderance of the evidence is against the claim.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diverticulitis as secondary to service-connected low back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


